On Return To Remand

McMILLAN, Judge.
We remanded this cause to the trial court it to determine the amount of restitution due for lost wages and to vacate its order setting the amount of restitution awarded as rehabilitation expenses, 667 So.2d 142. The trial court has now filed its return, which states that the appellant has been ordered to pay $204.77 in restitution for lost wages and that the portion of its prior order pertaining to rehabilitation expense has been vacated. Because the sentence imposed upon the appel*145lant is now proper, the judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.